ON REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant has requested leave to file second motion for rehearing, in which motion he again urges that he was entitled to an instruction on defense of himself as well as defense of his son. The testimony of appellant is referred to as raising the issue of him acting in his own defense. He testified that when deceased came out of the house he had a pistol in his hand and that appellant asked him not to come there, and that deceased “* * * come around the car cursing, and he says, ‘I’m *536the law, you God-damn son-of-a-bitch; I’m going to pull you out.’ Then, he came to the door where my son was and my son grabbed his gun with his left hand and they tussled a few minutes and he went back toward the car and my son shot him.”
This clearly shows that although the cursing may have been directed at appellant, deceased was doing no hostile act towards him, but was “going back toward the car.” We have again reviewed the evidence of other witnesses and remain of opinion it does not raise the issue that appellant was acting in defense of himself.
So believing, the request for leave to file second motion for rehearing is denied.